 WESTRIDGE MANOR NURSING HOME27WestridgeManor,Incd/b/aWestridgeManorNursing HomeandService Employees InternationalUnion,Local 606,AFL-CIO-CLC Case16-CA-13357Orell Fitzsimmons (Service EmployeesInternational Union)of Houston Texas for the Charging PartyDECISIONSeptember 27 1988DECISION AND ORDERBY CHAIRMANSTEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn May 24 1988 Administrative Law JudgeRichard J Lintonissuedthe attached decision TheRespondentand the General Counsel filed exceptions andsupporting briefsThe National Labor Relations Board has delegated its authority in thisproceedingto a threemember panelThe Board has considered the decision and therecord in light of the exceptions and bnefs° and hasdecided to affirm the judge s rulings findings i andconclusions2and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the RespondentWestndgeManor Inc d/b/a Westndge Manor NursingHome Nacogdoches, Texas its officers agents,successorsand assigns shall take the action setforth in the OrderiTheRespondent has excepted to someof the judge s credibility findrags The Board s establishedpolicyisnot to overrule an administrativelaw judges credibilityresolutions unless the clear preponderance of allthe relevant evidence convinces its that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We havecarefully examinedthe recordand find no basisfor reversingthe findingsWe agree with the judge s finding that a telephonic request for recognition was made by theUnionon the Respondent on September 1 1987and that the Respondent received the Union s written demand no laterthan September 8 1987 In this regard we note that a telephonic requestto bargain is sufficient to tugger an employers obligation to bargainMarysville Travelodge233 NLRB 527 532-533 (1977) We further notethat even according to the testimonyof theRespondents co-owner theRespondent received the Union s written demand for recognition by theend of the week of September7 1987 and thatthe employee complement consideredby the judge in determining majority status consisted ofthe same employees who were on the payroll at the end of that weekWe therefore find it unnecessary to pass on the judge s statement thatthe date of mailing fixes the date of demand2We adopt the judge s conclusion that as of September10 1987 theRespondent employed a substantial and representative complement of employees and that the Union represented a majority of those employees Inso doing we find it unnecessary to pass on the GeneralCounsels exception to the judge s finding that Dumas King and Whitethree Timberland employees who were employed on a short term basisby the Respondent should not be included in the employee complementWayne A Rustin Esqfor the General CounselJohnJ Durkay Esq (MehaffyWeber Keith & Gonsouhn)of Beaumont Texas for the RespondentSTATEMENT OF THE CASERICHARD J LINTON AdministrativeLaw Judge Thisisa refusal to bargain case with a successor employerThe principal issues are to determine(1) the date whenWestridge the successor to Timberland Nursing Centerhired a substantial and representative complement of employees and(2) whether on that date a majority of Westndge s work force were former employees of TimberlandFinding the date to be no later than 10 September1987 and answering the second question yes I find Westridge to be a full successor and I order it to recognizeand bargain with the Union and to furnish the Unionwith the relevant information it requestsThis case was tried before me in Nacogdoches Texason 10 March 19881 pursuant to the 18 December 19872complaint issued by the General Counsel of the NationalLaborRelations Board through the Regional Directorfor Region 16 of the Board The complaint is based on acharge filed 2 November by Service Employees InternationalUnionLocal 606 AFL-CIO-CLC (theUnionLocal606 or the ChargingParty)againstWestridgeManor Inc d/b/a Westndge Manor Nursing Home (Respondent)In the complaint the General Counsel alleges that theRespondent as a successor to Beverly Enterprises Inc(Beverly)violated Section 8(a)(5) and(1) of the Act onand after 3 September by (1) refusing to recognize andbargain with the Union and (2) refusing to furnish theUnion withrelevant informationBy its answer Respondent admits certain factual mattersdenies the successor allegationdeniesmajoritystatus of the Union pleads affirmatively that a majorityof the work force it hired had not been employed byBeverly and denies violatingthe ActIn answer to complaint paragraph 15 Respondent admits the relevance ofthe requested information(subject in effect to Respondent s denial of majority status)On the entire record including my observation of thedemeanor of the witnesses and after due consideration ofthe briefsfiledby theGeneral Counsel3 and the Respondent I make the followingFINDINGS OF FACTIJURISDICTIONA Texas corporation with its principal office inLufkinTexasWestridge Manor Inc operates nursinghomes providing inpatient health care services to thepublicSince 1 September Respondent has owned andoperated Westridge Manor Nursing Home (Westridge) inNacogdoches Texas the facility involved here Based ona projection of Respondents Nacogdoches operationiUse of the military style for dates complies with the Board s wisheszAll dates are for 1987 unless otherwise indicated3Counsel attached a proposed order to the General Counsels brief291NLRB No 5 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsince 1 September Respondent will annually derive fromthat business gross revenue exceeding$100000 Since 1September Respondent has purchased goods and suppliesvalued in excess of $5000 direct from points outside theStateof Texas4Respondent admits and I find that it isan employer within the meaning of Section 2(2) (6) and(7) of the ActIILABOR ORGANIZATION INVOLVEDRespondent admits and I find that Service EmployeesInternationalUnion Local 606 is a labor organizationwithin the meaning of Section 2(5) of the ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundBefore 1 September the nursing home now designatedasWestridgeManor Nursing Home (Westridge) wasnamed Timberland Nursing Center (Timberland) Timberlandwas owned by Beverly Enterprises (Beverly)Local 606 represented the employees at Timberland andwas party to a collectivebargainingagreement (CBA)with Beverly covering the employees The CBA withBeverlywas effective 28 May 1986 to 29 May 1988(G C Exh 2 1 29) 5Respondent is a corporation owned by Larry WSimpson and Doris Moore (1 81 143) Charles EdwardWilliamson Jr is Respondents administrator atWestridge and has been such since Respondent assumedownership and operation of the nursing facility on 1 September (1 80)Beverly and Respondent contracted for Respondent topurchase (among otherassetsapparently) Beverly s Timberland facilityThe closing under the agreement was setfor 28 August with the effective date of the transfer oftitle to be at 12 01 a in on 1 September (R Exh 1 at 7)By prearrangement at 11 30 p inMonday 31 AugustSimpsonMoore and Williamson arrived at TimberlandBeverly smanagement was represented by RegionalManager Jim Myrick and Deone Rivera Timberland sadministrator (1 31 83-85) At the approach of midnightMyrick and Rivera called in the three Timberland employees then at work introduced Simpson Moore andWilliamson announced that Timberland had been sold toRespondent instructed the employees to punch out andthen left with the timecardsWilliamson and Moore theninformed the employees that the new name of the nursing home was Westridge and that Williamson and Moorewould now accept their employment applications Applicationswere made and Williamson and Moore interviewed the three hinng two of them on that occasionAbout 50 patients were in the nursing facility at the timeAt each shift change the next day Beverly s representstives appeared and the announcement interviewing andhinng process was repeatedWilliamson testified it took4 TheGeneralCounsels commerce allegationswhich Respondentadmits focus on Respondents Nacogdoches operation rather than encompassing Respondents overallcorporate business5 References to the one volume transcript of testimonyare by volumeand page5 to 6 days to see all of the former employees of Beverly(1 93)The parties stipulated that Respondent is engaged inthe same business operation at the facility providingnursing careservices for the same patients or residents asdid Beverly (1 22) They further stipulated that Respondent added no new job classifications and that with theexception of a dispute concerning the classification ofmedication aideRespondent has retained the same jobclassifications that existed at Timberland (1 18-21) Theyalso stipulated that in general the Timberland employees Respondent hired were hired onto the correspondingshifts atWestridge and for the same number of hours(1 75-76)Orell Fitzsimmonsan organizerfor the SEIU administered the contract at Timberland on behalf of theUnion (1 28-29 39) On 1 September Dorothy Gates theUnion s chief steward at Timberland telephoned Fitzsimmons and informed him the nursing home had been soldbut she did not know the buyers name Fitzsimmons immediately called Jim Myrick at BeverlyMyrick gavehim the names of Respondents co owners and a telephone number where Fitzsimmons could reach Simpson(1 30-34)Fitzsimmons testifiedhe then telephonedSimpson thatsameday identified himself and his posetionwith the Union explained that the Union was thebargaining agent and asked Simpson to meet and bargainwith him concerning wages hours benefits and terms ofemployment Simpson declined and said his companywas represented by Attorney Steven GreenbergHegave Fitzsimmons Greenberg s telephone number (1 36-37)Admitting to such a call from Fitzsimmons Simpsondenies it was on 1 September because he would havebeen in Nacogdoches on that date (1 147-148) Presumably the call was to Simpson s Lufkin office Simpsontestified he was attending to two construction projects atthe time and that he does not spend much time in hisoffice (1 147)As an atlas reflects Lufkin is about 20milesfrom Nacogdoches-hardly more than a 25 to 30minute drive Fitzsimmons testified with a more favorable demeanor than did Simpsonand Ifind that the telephone conversation occurred as he described on 1 SeptemberInstead of then calling Attorney Greenberg Fitzsimmons elected to send Simpson a demand letter dated 3September and addressed to Simpson and Respondent atRespondents post office box number in LufkinBecauseFitzsimmons has no secretary he typed the letter andmailed it himself (1 35 44) In the letter of 3 Septemberthe Union advises Respondent that SEIU Local 606 isthe elected and Board certified representative of Respondent s employees at Westridge demands bargainingfor a collectivebargaining agreementsuggestsa meetingdate of 21 September and attaches a list of eight numbered items of requested information (G C Exh 4) Fitzsimmons never received a response (1 36) Simpsonadmits receiving the letter but asserts it was not untilnear the end of the week of Labor Day (Labor Day wasMonday 7 September) that someone from his officewent to the post office and picked up the mail (1 144-147)Simpson testifiedwith an unfavorable demeanor WESTRIDGE MANOR NURSING HOME29and I do not believe him I find that at the latest Respondent claimed the Union s letter at the post office onTuesday 8 September 6 and quite possibly on eitherFriday 4 September or Saturday 5 September I declineto take notice as requested by Respondent that Saturdays are postal holidays (Br at 4) Although recentnews stories indicate some Saturday closings there is noevidence the U S Post Office at Lufkin was closed onSaturday 5 SeptemberHaving no response from Simpson Fitzsimmons calledGreenberg on 20 September and repeated his demandGreenberg stated he had advised Simpson that Respondent had no duty to bargain Fitzsimmons then sentGreenberg an Austin Texas attorneya demand letter(G C Exh 5 1 37-39) Greenberg apparently did notsend a reply letterThe information request attached to the Union s letterof 3 September 1987 readsInformation RequestSeptember 3 1987(1)Names telephone numbers address classificationsdate of hire and wage rates of all bargainingunit employees(2) Present wage scale in effect at the facility(3)Description of all benefit plans such as healthinsurance and utilizations and cost information toemployer and employees(4)A copy ofall current work rules and personnel policies along withjob descriptions for all bargaining unit employees(5) Staffing schedules for all departmentsfor Julyand August 1987(6)MedicaidCostReports for 1985 and 1986(7)Department of Health inspection reports forJune and July 1987(8)Number of beds in the facility and census inthese beds for June andJuly 1987B Employee ComplementChief Steward Dorothy Gates testifiedthe bargainingunit at Timberland had 28 employees at the time of thesale to Respondent (1 49) Reading from her list of employees in the unit she named 28 (1 52)The evidence regarding the hiring by Respondent islargely undisputed Placement of three individuals is contestedThe General Counsel would include in the representative complement two medication aides laid off fromTimberland in the spring of 1987-Teresa Lone andRosie Pruitt The General Counsel would count them onthe basis they had a reasonable expectation of recall Respondent would exclude them from any count of the employee complement because they had no reasonable expectation of recall Both were hired by Respondent on15 SeptemberRespondent would count the administrators brotherWayne Williamson hired as a maintenance man on 1September The General Counsel would exclude WayneWilliamson from the count on the basis he was hiredonly as a casual employeeWayne Williamson had notworked at TimberlandPayroll records covering August to mid October werereceived in evidence as joint exhibits The parties haveincluded in their briefs their versions of the employeecomplement as of different dates For the most part theirlistings agreeBased on the record 7 including the payroll records and the credited testimony of Chief StewardGates I find the following to be the employee complement asof 10 September 8TimberlandEmployees HiredNew Hires byWest ridgeWestridgeEmployeeDateHired inbyWestridgeNoSeptMertie Akwani41Cheryl Bean58Lynda Bndwell78Lavada Butler97Della Cabeen101Mary CartwrightI11Alice Curtis128Donna Gillespie172Diannah Haffert422Marsha Hale181Essie Henderson191Joy Isham207Teresa Land223Tennie Lane242Helen Leonard251MargaretLloyd261Francis Low271Robin Morgan287Irene Takata331Janice Teal341Mike Thrash351Velma UpshawAlfreda363Veronneau378Steve Walters388Gloria Ward431Alice Washington391Alice Watts408As of 10 September therefore Westridge employed 27(bargaining unit) employees Of those 59 3 percent (16 of27) had been employed at Timberland on 31 August and'The General Counselcontends Henderson was employedatTimberland but Respondent argues there is no evidence to support that contentionThereis no dispute that Sherdale Henderson was employed at Timberland through 31 Augustthat there was no one named Essie Henderson onthe Timberlandpayroll and that Sherdale Henderson is listed onthe payrolls of Westndge Chief Steward Gatestestified Sherdale Henderson wasa dietary employee (152) and Respondent hired Essie Henderson inthe dietaryclassification(1 12) The twonames carry the samesocial security number on thepayroll recordsFinding thatthey are thesame person I include Essie Henderson as a formerTimberland employ6As Respondent observes no employees were hired on either 9 10 orI1 September(Br at 5) Some employees were hired on 8 Septemberhoweveree6 Respondents first list is as of 10 September I use tl1iat date ratherthan 8 September or earlier because no employees were hired on either 9or 10 September 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD40 7 percent (11 or 27) were new hires The percentagescan be modified if additional findings were made ThusifWayne Williamson were counted the respective percentageswould be 57 1 (16 of 26) and 42 9 (12 of 28)The General Counsel would include three former Timberland employees whom I have not counted LindaDumas (Westridge employee number 14 hired 1 September) Pearlia King (employee number 21 hired 1 September) and Darolyn White (employee number 41 hired 1September)The payroll record for 1 through 15 September (ALJ Exh 4) reflects that they worked a limitednumber of hours They do not appear on the subsequentpayroll listings In that initial pay period Dumas workedonly 10 34 hours King 30 31 and White 30 82 Therecord does not show by what date these hours werecompleted By contrast I list Alice Watts Hired 8 SeptemberWatts worked only 5 68 hours (ALJ Exh 4 at14)Although Watts employment with Westridge apparently ended after her first day (and she therefore wouldnot have been on the payroll on 10 September) I havelisted her at this point only because her listing has nobearing on the resultRespondent sought employee aplicants from the firstweekWilliamson testifiedRespondent contacted theTexas Employment Commission (TEC) for applicantsearly on 1 September and placed an advertisement in thelocal newspaper theDaily Sentinelthat it was hiringThe TEC sent some applicants on either 2 or 3 September but because of a timelag at the newspaper the hiringnotice was not published for a few daysWhen it waspublishedmany persons applied (1 92-94) During September Respondent received at least 96 applications(1 94 125) Williamson testified that 90 to 96 percent ofthe applicants were interviewed (1 136-137) A chart isin evidence which shows the number of applications received on each date (R Exh 6b) The largest number byfar 23 was submitted on 8 September Except for 1 Septemberwhen Respondent received 11 applications thenexthighest number was 8 on 9 SeptemberIn September and until mid October employees left thepayroll and new ones were added Although the totalnever reached more than 33 (unit employees) during thattimeframeRespondent contends that by 17 Septemberthe number of Timberland employees dropped below 50percent of the total For reasons I discuss later I neednot reach that issue Administrator Williamson testified itwas not untilabout 1 October that he felt confident orcomfortablewith his staff (1 102 105) His testimonyapparently refers not only to the number of employeesbut also to his confidence in their ability In any eventWilliamson concedes that as of the first week (of September)Westridge had employees in every (bargainingunit) job classification who were basically operating thenursing home (1 115)As earlier mentioned the classification of medicationaide is disputedWilliamson testified that classificationhad been eliminated at Timberland About mid SeptemberWilliamson testifiedRespondent decided it wouldbe cost effective and not sacrifice an j patient care tohiremedication aides and employ fewer licensed vocational nurses (LVNs) LVNs are not included in the bargaining unit In mid September thereforeWestndgeinterviewed and hired the first two medication aidesTeresa Lane and Rosie Pruitt As Williamson and otherstestifieda medication aide is permitted to do nearly everything a LVN may do withpatientsHoweverWilliamson testifiedWestndge pays a LVN a startinghourly rate of $7 but only $3 95 to a medication aide(1 95-99 104) Respondents position is that a representative complement of employees could not be completewithout the important position of medication aide andtherefore any employee count must be no earlier thanmid September (Respondent fixes 17 September as theearliest date Br 5 15 )C Analysis and ConclusionsThere is no dispute Respondent isa Burns9successorto Beverly at the Westndge nursing facility in Nacogdoches Texas insofar as the substantial continuity in theemploying industry factor is concerned Nor is there anydispute as to the description of the bargaining unit Themajor dispute here is the continuity of work forcefactor-majority statusAs Respondent writes (Br 12)The parties are in agreement that this case is controlledby the recent Supreme Court decision inFall RiverDyeing Corp v NLRB482 U S 27 (1987) I concurThe Union s demand for recognition was made I findon 1 September when Orell Fitzsimmons spoke by telephone with Co Owner Larry W Simpson 10 UnderFallRiverthe demand is a continuing one and remains inforce until the moment Westridge acquired a substantialand representative employee complement The task thenis to determine the date Westridge reached that pointAlthough that point may well have been reached before10 September I need find only that at least as early as 10September Westndge had acquired a substantial and representative employee complement As of 10 Septemberthe Union had attained majority status because at least57 1 percent of thebargaining unit atWestridge as ofthat date had been on Timberlands payroll on midnightof 31 August-1 minute before title to the facility passedto Respondent t iAs mentioned Respondent contends that a representative complement of employees could not be completewithout the important position of medication aide Respondent s argument is without merit because it wouldrequire a full complement of the ultimate number of jobclassificationsWell before 10 September Respondentwas fully operational with the job classifications it thenhadMoreover it was not until mid September that Respondent decided to add the medication aide classification-a date subsequent to 10 September when at thelatest the Union had achieved majority statusRespondent s final argument is that it is not required tobargain with the Union because it had a good faith doubtNLRB v Burns International Security Services406 U S 272 (1972)10 The Union s written demand was made on 3 September the date ofits letter to Respondent The date of that mailing fixes the date of thewritten demandGood N Fresh Foods287 NLRB 1231 (1988)Fall RiverDyeing Corp272 NLRB 839 (1984)11 This is a payroll fact I recognize thereis an issuewhich I do notreach that Timberland employees in layoffstatuswith a reasonable expectancy of recallwho are hired by the successor may also be countedas part of the majority status WESTRIDGE MANOR NURSING HOMEof the Unions majoritystatusin light of Respondent scontention that beginning about mid September the majority of the Westridge employees were not former Timberland employeesThat isRespordens asserts theUnion lost its majority status Respondents argument iswithout ment It refused on 1 September to recognizeand bargain with the Union Its duty to recognize andbargain attached no later than 10 September Respondentwas obligated to meet and bargain with the Union ingood faith This it failed to do and it therefore is in noposition to claim a good faith doubt Had it recognizedthe Union and began good faithbargainingitwould havebeen free as the Supreme Court notes inFall Rivertosuspend bargaining if objective facts arose sufficient tojustify a good faith doubt of the Unions continuing majority statusFall Riversupra at 41 fn 9 53 fn 19In light of this analysis I find that as alleged by theGeneral CounselRespondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize and bargainwith the UnionCONCLUSIONS OF LAWIWestridgeManor Inc d/b/a Westridge ManorNursing Home (Westridge) is an employer within themeaning of Section 2(2) (6) and (7) of the Act2SEIU Local 606 (Union) is a labor organizationwithin the meaning of Section 2(5) of the Act3The following employees of Westridge constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 of the ActAll full time and regular part time service and maintenance workers including nursing aides medicationaideshousekeeping dietary laundry and maintenance employees employed by Respondent at itsNacogdoches Texas facility4At all material times and no later than 10 September 1987 the Union has been and is the exclusive representative of all the employees in the bargaining unit forthe purposes of collective bargaining within the meaningof Section 9 of the Act5Respondent Westridge violated Section 8(a)(5) and(1) of the Act on and after 10 September 1987 by refusing to recognize the Union as the exclusive bargainingagent andby refusing to furnish the Union the information it requested by letter dated 3 September 19876The unfair labor practices found affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Respondent has engaged in certarn unfair labor practices I find it necessary to order itto cease and desist and to take certain affirmative actiondesigned to effectuate the policies of the ActIf bargaining ensues pursuant to my recommendedOrder presumably the parties will discuss whether theUnion wants the date for the specific months or years itrequested or more current information31On these findings of fact and conclusions of law andon the entire record I issue the following recommended12ORDERThe RespondentWestridge Manor Inc d/b/a WestridgeManor Nursing Home Nacogdoches Texas itsofficers agents successors and assigns shall1Cease and desist from(a)Refusing to recognize and bargain with ServiceEmployees International Union SEIU Local 606 AFL-CIO-CLC as the exclusive bargaining representative ofall the employees in the unit described below(b) Refusing to bargain collectively with SEIU Local606 by refusing to furnish it with information requestedby it which is necessary for and relevant to the Union sperformance of its function as the exclusive bargainingrepresentative of the employees in the unit describedbelow(c) In any like or related manner interfering with restrainingor coercing employees in the exercise of therights guaranteed them by Section 7 of the Act2Take the following affirmative action necessary toeffectuate the policies of the Act(a)On request bargain with the Union as the exclusiverepresentative of the employees in the following approprate unit concerning terms and conditions of employment and if an understanding is reached embody the understanding in a signed agreementAll full time and regular part time service and maintenance workers including nursing aides medicationaideshousekeeping dietary laundry and maintenance employees employed by Respondent at itsNacogdoches Texas facility(b)On request furnish the Union with the informationrequested in its letter to the Respondent dated 3 September 1987(c)Post at its office and place of business in NacogdochesTexas copies of the attached notice markedAppendix 13 Copies of the notice on forms providedby the Regional Director for Region 16 after beingsigned by the Respondents authorized representativeshall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily postedReasonable steps shall betaken by the Respondent to ensure that the notices arenot altered defaced or covered by any other material12 If no exceptions are filed as provided by Sec 102 46 of the Board sRulesand Regulationsthe findings conclusionsand recommendedOrder shall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes13 If thisOrder is enforced by a judgment of a United States court ofappeals the wordsin the notice readingPosted by Order of the NationalLaborRelations Boardshall readPostedPursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(d)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has ordered us to post and abide by this noticeSection 7 of the Act gives employees these rightsTo organizeTo form join or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of these protected concerted activitiesAFL-CIO-CLC as the exclusive bargaining representstive of all the employees in the unit described belowWE WILL NOT refuse to bargain with the Union by refusing to furnish it with information it requests which isnecessary for and relevant to the Union s performanceof its function as the exclusive bargaining representativeof the unit employeesWE WILL NOT in any like or relatedmanner interferewith restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL on request bargain with the Union and putinwriting and sign any agreement reached on terms andconditions of employment for our employees in the bargaining unitAll full time and regular part time service and maintenance workers including nursing aides medicationaideshousekeeping dietary laundry and maintenance employees employed by Westridge ManorNursing Home at its Nacogdoches Texas facilityWE WILL on request furnish the Union all the information it requested in its letter dated 3 September 1987to usWE WILL NOT refuse to recognize and bargain withServiceEmployees InternationalUnionLocal 606WESTRIDGE MANOR INC D/B/A WESTRIDGEMANOR NURSING HOME